DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent Publication Number 2016/0005229 A1 in view of
Knopp et al., U.S. Patent Number 6,757,445 B1.

Regarding claim 1, Lee discloses an information processing apparatus comprising: an area information generating circuitry configured to generate area information indicating each area of each image of a plurality of images (paragraph 0153, the electronic device may acquire multiple images), (paragraph 0224, the electronic device may overlay or overview in the preview image, a sphere mini-map, a mini-map due to a map projection or the like; figure 14, spatial map); a detection circuitry configured to detect one or more areas that are designated by a user operation out of a plurality of areas, the plurality of areas based on the area information that is generated (paragraph 0414, the electronic device may detect a user input selecting a specific region during checking the 3D; paragraph 0423, the electronic device may detect a user input selecting at least one image or specifying an area).
However it is noted that Lee discloses map projection but fails to disclose the plurality of images being projected onto a projection surface and 
Knopp discloses generating circuitry configured to generate area information indicating each area of each image of a plurality of images, the plurality of images being projected onto a projection surface (col. 8, lines 30-35, each aerial photograph of the series of aerial photographs is established as the overlap area of two consecutive aerial images, frames, the frame are arranged so that considered together, the block of frames covers the geographic extent of the project area for which the digital orthophoto images are being produced; col. 15, lines 45-50, plurality of scanned photographs, causes the frames 51-62, to be displayed on the display screen, arranged to form a block of frames; figures 10-12); (col. 9, lines 40-42, digital imagery data or pixel data are processed to select or pick points which identify corresponding features in overlapping frames; col. 18, lines 44-47, operator selecting a “pick a control point” option from the main menu, selecting the time point option causes the cursor to be displayed as a “+”, or a circle o, and selecting the control point option ); and an area selecting circuitry configured to select a portion of the plurality of areas based on the one or more areas that are detected (col. 16, lines 14-16, all of the picked points, such as points 147 and 149, are located within a small portion of the project area ).



Regarding claim 2, Lee discloses wherein images of the plurality of images are captured at different times and arranged in a time series (paragraph 0171, a plurality of images have a temporal continuity and a spatial continuity).

Regarding claim 3, Lee discloses further comprising an image generating circuitry configured to generate a map image by mapping images that correspond to the portion of the plurality of areas that are selected (paragraphs 0163-0164, the electronic device may generate at least one node associated with the at least one image; the electronic device may generate a spatial map).



Regarding claim 5, Lee discloses wherein the detection circuitry is further configured to detect a second one or more areas that are individually designated by a second user operation out of the plurality of areas (paragraph 0537, the user selection for the object area, for example the selection of the user can be a touch input or a hovering input on the second object area).
	Knopp discloses col. 21, lines 9-11, control and tie points are picked manually using the mouse to click on the features in each pair of adjacent images of the block.

Regarding claim 6, Lee discloses further comprising an image generating circuitry, wherein the area selecting circuitry is further configured 

Regarding claim 7, Lee discloses further comprising an image generating circuitry, wherein the area selecting circuitry is further configured to select a second portion of the plurality of areas based on the second one or more areas that are detected, and wherein the image generating circuitry is configured to generate a map image by mapping images that do not correspond to the second portion of the plurality of areas that are selected (figure 24C and 24D).

Regarding claim 8, Lee discloses wherein the user operation includes a designation that the one or more areas are continuous areas (figure 24A, 24B).



Regarding claim 10, Lee discloses wherein the user operation includes a designation end area (paragraph 0397, the 2D map may display a path which has been moved from the start position to the end position).

Regarding claim 11, Lee discloses wherein the user operation includes a designation start area (paragraph 0397, the 2D map may display a path which has been moved from the start position to the end position).

Regarding claim 12, Lee discloses wherein the area selecting circuitry is further configured to select the portion of the plurality of areas based on the one or more areas that are detected and correspond to one or more conditions associated with an imaging device that captured the plurality of images (paragraphs 0356-0357, the electronic device may determine whether a pre-configured condition is satisfied; the electronic device may perform the operation when the condition is satisfied, and may periodically/non-periodically repeat the operation, when the condition is not satisfied; the pre-configured condition may include at least one among, when detecting an input (e.g., user input, an external input) that requires a 

Regarding claim 13, Lee discloses wherein the one or more conditions include a height of the imaging device at the time of capturing each image of the plurality of images (paragraph 0163, the electronic device may acquire as additional information associated with the at least one image, at least one among the position along with the movement of the electronic device, or changes in a direction, a height, a pose, a direction angle or tilt angle of a camera).

Regarding claim 14, Lee discloses wherein the one or more conditions include a change in height of the imaging device at the time of capturing each image of the plurality of images (paragraph 295, bounding box can be configured by limiting the range of the nodes and paths to a certain distance or height; paragraph 0276, the electronic device may change, e.g. change a node position, a photographing direction, a photographing angle, and/or the like) an image and/or the additional information of at least one other node on the path).

Regarding claim 15, Lee discloses wherein the one or more conditions include an imaging orientation of the imaging device at the time of capturing 

Regarding claim 16, Lee discloses wherein the imaging device is included in a drone (paragraph 0159, a camera incorporated into or attached to a robot or drone).

Regarding claim 17, Lee discloses wherein the area selecting circuitry is further configured to select the portion of the plurality of areas based on a second user operation (paragraphs 0581-0582 may display the image or video in accordance with the user selection; the electronic device may display a time slider along a time axis, display a map image according to time set by the user, or may perform a specific operation action according to set time).

Regarding claim 18, Lee discloses wherein the area information includes information of an outline of the each area of the each image of the plurality of images that are projected onto the projection surface (paragraph 

Regarding claims 19-22, they are rejected based upon similar rational as above.  Lee further discloses an information processing method (paragraph 0152); a non-transitory computer-readable medium comprising instructions that, when executed by an electronic processor, cause the electronic processor to perform a set of operations (paragraph 0075); and an information processing apparatus comprising: a display (160); and a display control circuitry configured to generate area visualization information (paragraph 0069).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616